Citation Nr: 1413058	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-33 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbar intervertebral disc syndrome with arthritis, including as secondary to status post left pelvis fracture.

2.  Entitlement to service connection for a right leg disability, including as secondary to status post left pelvis fracture.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from April 7 to December 23, 1964.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2012, and a copy of the hearing transcript is of record.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  A low back disability is not related to the Veteran's military service, and is not causally related to or made worse by a service-connected disability.  

2.  A right leg disability is not related to the Veteran's military service, and is not causally related to or made worse by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service; arthritis may not be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The Veteran does not have a right leg disability that is the result of disease or injury incurred in or aggravated by active military service; arthritis may not be presumed to have been incurred during active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice requirements apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant was provided with a notification letter in March 2010 that fully addressed all notice elements and was sent prior to the August 2010 RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met.  The Veteran's personnel and VA treatment records have been obtained.  Private treatment records identified by him have also been associated with the file.  The Veteran was afforded VA examinations in May 2010 and July 2011.  The examinations are adequate for deciding these claims.  Specifically, the examiners reviewed the claims file and medical history, examined the Veteran, and provided explanations for the opinions stated, which are consistent with the credible evidence of record and enables the Board to make an informed decision.  Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his appeal.  Accordingly, the Board may proceed with appellate review.  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2012), including arthritis, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection...or service connection via continuity of symptomatology.").

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

In this case, the Veteran contends that his current low back and right leg disorders have resulted from his service-connected status post left pelvis fracture.

At the Veteran's entry examination in April 1964, clinical evaluation of the musculoskeletal system and lower extremities was normal.  There were no complaints of lower back or right leg pain.  In October 1964, the Veteran was hospitalized for injuries to his skull and pelvis due to a motorcycle accident.  A November 1964 inpatient treatment note shows that the Veteran began to use crutches.  When the Veteran was discharged from the hospital in December 1964, he was noted to be full weight bearing without crutches, he did not walk with a limp, and had no complaints.  Diagnosis was fracture, closed, all rami pelvis, and linear fracture acetabulum, left.  Upon separation from service in 1964, clinical evaluation of the Veteran's musculoskeletal system and lower extremities was normal.

Following service, the Veteran sought private treatment for chronic back pain in March 1999, and was diagnosed with mild degenerative disc disease and osteoarthritic changes at L5/S1.  The Veteran again sought treatment in July 1999 with complaints of back pain since sneezing 6 weeks earlier.  A lumbar myelogram revealed:  left extradural defect at L4/5, probably from a disc protrusion; ventral extradural defects at the L3/4, L4/5, and L5/S1 levels probably secondary to diffuse disc bulges or protrusions; and degenerative disc disease (DDD) at L5/S1.  An X-ray computed tomography (CT) of the lumbar spine revealed:  left paracentral disc protrusion at the L4/5 level extending to the left neuroforamen and displacing the left exiting nerve root sleeve; diffuse disc bulges at L3/4 and L5/S1; narrowing of the inferior aspects of the neuroforamina bilaterally at L3/4; and post-operative changes at L5/S1.  

A private treatment record from October 2003 indicates that the Veteran underwent a verebroplasty, which is a surgical procedure for spine fractures caused by osteoporosis. 

The Veteran received private treatment in October 2007 for complaints of gait instability and poor balance.  He stated that he had been having difficulty with balance for the past 3-4 days.

In May 2010, the Veteran was afforded a VA contract (QTC) examination in connection with his claims.  The Veteran reported that his conditions had existed since 1964 due to the motorcycle accident and resulting pelvis fracture.  He reported weakness of the spine, leg, and foot.  Regarding the right leg, the Veteran denied any prior hospitalizations, surgery, or treatment.  Regarding the low back, the Veteran reported that it limited his walking to about 40 feet on average.  He also reported stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He stated that pain originates in his low back and travels to his leg and ankle. 

Physical examination of the lower extremities revealed that the left leg was 2 centimeters (cm) shorter than the right leg.  The right hip had tenderness and guarding of movement.  The right knee was tender.  ROM of the right knee revealed flexion to 130 degrees without additional limitation after repetitive use.  Regarding the feet, there were no signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  X-rays of the pelvis and of the right hip, tibula, and fibula were normal.

Physical examination of the thoracolumbar spine revealed lumbar tenderness but no evidence of radiating, muscle spasm, or weakness.  ROM revealed flexion to 50 degrees with pain at 20 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left rotation to 15 degrees.  An X-ray of the spine showed degenerative arthritis (DJD) and L2 compression deformity with post-operative changes.  

Neurological examination revealed that the lumbar spine sensory function was impaired.  The lower extremities showed no signs of pathologic reflexes.  There were signs of lumbar intervertebral disc syndrome (IVDS), which did not cause any bowel, bladder, or erectile dysfunction.  

The examiner noted an abnormal gait but remarked that it was due to left side weakness from a stroke.  The examiner stated that the only residual of the pelvis fracture was the leg length discrepancy.

In August 2010, the RO granted service connection for status post left pelvis fracture with left leg length discrepancy, and denied service connection for right leg and low back disability.  Accompanying the Veteran's notice of disagreement was a statement from a private physician opining that the Veteran's right leg and low back disabilities stem from his pelvis fracture and left leg discrepancy.  

Thereafter, the Veteran underwent a second VA examination in July 2011.  The Veteran reported intermittent low back pain between 1965 and 1990.  His pain increased in 1990 when he suffered a ruptured disc and underwent surgery at L4-5.  His pain was only temporarily relieved and he underwent 3 additional surgeries (in 1995, 1999, and 2002).  He reported that his constant lower back pain radiates into his left leg intermittently.  He has been regularly using a cane for ambulation since his stroke in January 2010, which has affected his left upper and lower extremities.  Prior to that time he was using a cane off and on for the last 10 years for the lower back pain.  The Veteran worked as an exhaust automotive mechanic until he retired in 1995.

Examination of the thoracolumbar spine revealed an abnormal posture, with limited ROM additionally limited by pain.  Examination of the lower extremities revealed normal knees, hips, and muscles.  Radiographic bone length examination showed a .25 cm leg length discrepancy.

The examiner diagnosed:  status post pelvis fracture; lumbar DDD, postoperative; and compression fracture of the thoracic spine.  The examiner opined that it was less likely than not that the Veteran's claimed conditions were related to his pelvis fracture.  He reasoned that there was a lack of medical or lay evidence to indicate a connection between the pelvis fracture sustained in 1964 and the development of an abnormal gait in 1991, which might have contributed to the acceleration of degenerative changes of the spine.  There was not a significant leg length discrepancy that would have caused an abnormality of gait and posture that could have led to the development of accelerated arthritis of the thoracolumbar spine.  Moreover, the fact that the Veteran was able to work as an auto mechanic for 30 years and has only been using a cane for the past 11 years indicates that a significant abnormality of gait has only been occurring for the past 11 years.

At the Veteran's May 2012 Board hearing, the Veteran's representative initially noted that the Veteran was only seeking secondary service connection for his claimed disabilities.  The Veteran then testified that he began to have problems with the back 4 to 5 years after the pelvis fracture, and that his leg pain did not start until sometime in the 1980s.  He testified that he ruptured a disc in 1991 or 1993 but did not remember what the doctors said caused that.  The Veteran also submitted a private treatment record from October 2011 that refers to a diagnosis of chondrocalcinosis and minor arthritis of the right knee. 

In May 2012, the Veteran submitted a statement from his wife, which states that they have been married for 42 years, and she has witnessed the Veteran's decline in health and the steady increase in physical pain in both his back and legs. 

The Board notes that the evidence does not show or suggest (and the Veteran no longer alleges) that the claimed low back disability was manifested in service or in the first post-service year.  

The private examiner provided an opinion with regard to the secondary question, but he did not state whether he interviewed and examined the Veteran, or whether he reviewed the Veteran's claims file.  Nor did he provide a rationale for his opinion.  The best that can be said of the opinion is that it might be reasonable to infer that a leg-length discrepancy caused an altered gait that in turn caused the claimed disabilities to develop.  The private examiner's opinion thus does not allow the Board to determine whether it is based upon sufficient facts or data, is the product of reliable principles and methods; and whether the examiner applied the principles and methods reliably to the facts of this case.  
In conclusion, because the weight of the evidence is against a finding of a nexus between the Veteran's current low back and right leg conditions and his service-connected status post left pelvis fracture, the Board finds that the preponderance of the evidence is against the Veteran's claims of secondary service connection for low back condition and right leg condition.  The examiner who reviewed the file noted several facts to support the conclusion that there is no relationship, such as the minor nature of the leg-length discrepancy, and the period during which it was not apparent that there was any gait problem, strongly suggesting that any alteration in gait that might have led to disability was not in fact due to the leg-length discrepancy.  Such a conclusion is consistent with the remainder of the record and is consequently more persuasive.  The Board therefore gives greater evidentiary weight to this opinion.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.

Service connection for a right leg disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


